I concur in the opinion written by Justice KNIGHT, and desire to add the following.
The ordinance of 1787, for government of the northwest territory, saying: "The inhabitants of said territory shall always be entitled to * * * trial by jury," can mean no more than right of trial by jury as at common law, the law then in force. The act establishing Mississippi territory, extending thereto the same guaranties granted the Northwest territory, means the same, as of course.
The act establishing Alabama territory provided merely that the territorial laws should continue in force "until otherwise provided by law."
The Schedule to the Constitution of Alabama, 1819, § 5, the same Constitution guaranteeing the right of trial by jury, provided that territorial laws should be continued in force "until * * * altered or repealed by the Legislature thereof."
It is a strained construction which would limit this right of repeal expressly declared. The provision putting territorial laws into effect provided for this repeal. The right of trial by jury, conferred by territorial law, in derogation of the common law, is within the terms of the Constitution recognizing the power of the Legislature to repeal the same as other territorial laws. In my opinion, therefore, the right of trial by jury in Alabama is that obtaining at common law.
An integrated bar, charged with some responsibility and duty in maintaining its own standing and character, is a natural and obviously proper system, now being adopted by many states. Our system recognizes the complete supervision of this court on appeal as of right, or on its own motion to review the decisions of the bar association in disbarment proceedings.
The Constitution vests in this court supervisory jurisdiction over other courts.
The disbarment rules, so far as framed by the bar association, are subject to the approval of this court, indeed may be termed court-made rules.
The essential and fundamental relations of members of the bar to the courts and the administration of justice are such that courts cannot abrogate the duties growing out of same without a disregard of their own duties to the public.
In many cases members of the bar may have grave need for the sobered judgment of the courts in such matters. Betimes the courageous discharge of duty by an attorney under conditions of inflamed popular feeling, may lead to persecution for duty performed. The bar should have no fears of its own organization, supervised by this court.
Justice GARDNER concurs in this additional opinion.
          On Application for Rehearing by State Bar Commission.